Case 9:19-cv-81030-WPD Document 13 Entered on FLSD Docket 09/16/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 19-81030-CIV-DIMITROULEAS

  ALEXANDER SCHAUT, on behalf
  of himself and
  all others similarly situated,

         Plaintiffs,

  vs.

  ADVANTAGE SALES
  & MARKETING LLC, and
  PETRUSS MEDIA GROUP, LLC,

        Defendants.
  ___________________________________/


                       ORDER APPROVING STIPULATION OF DISMISSAL


         THIS CAUSE is before the Court upon the Stipulation of Dismissal With Prejudice

  (“Stipulation”) [DE 12], filed herein on September 16, 2019. The Court has carefully considered

  the Stipulation, and is otherwise fully advised in the premises.


         Accordingly, it is ORDERED AND ADJUDGED as follows:


             1. The Stipulation [DE 12] is hereby APPROVED;

             2. This case is DISMISSED WITH PREJUDICE;

             3. The Clerk shall CLOSE this case and DENY any pending motions as moot.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida this

  16th day of September, 2019.
Case 9:19-cv-81030-WPD Document 13 Entered on FLSD Docket 09/16/2019 Page 2 of 2



  Copies provided to:
  Counsel of Record
